

	

		II

		109th CONGRESS

		1st Session

		S. 1361

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Controlled Substances Act to

		  treat drug offenses involving crystal meth similarly to drug offenses involving

		  crack cocaine.

	

	

		1.Penalties for crystal

			 methamphetamine

			(a)Short

			 titleThis Act may be cited

			 as the Stop Crystal Meth Act of

			 2005.

			(b)Amendments to

			 Controlled Substances

			 ActSection

			 401(b)(1) of the Controlled Substances

			 Act (21 U.S.C. 841(b)(1)) is amended—

				(1)by amending subparagraph (A)(viii) to read

			 as follows:

					

						(viii)50 grams or more of a mixture or substance

				containing a detectable amount of methamphetamine, its salts, isomers, or salts

				of its isomers;

						;

				and

				(2)by amending subparagraph (B)(viii) to read

			 as follows:

					

						(viii)5 grams or more of a mixture or substance

				containing a detectable amount of methamphetamine, its salts, isomers, or salts

				of its

				isomers;

						.

				

